Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 1 of 22 PageID 417



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

ALFRED RISIEN HAMMAN,
o/b/o the minor
W.H.H.
                                                    CASE NO.: 6:19-cv-2243-Orl-40-DCI

              Plaintiffs,
                                                    DISPOSITIVE MOTION
v.

THE UNIVERSITY OF CENTRAL FLORIDA
BOARD OF TRUSTEES and VALENCIA COLLEGE
BOARD OF TRUSTEES,

            Defendants.
________________________________________/

DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT WITH PREJUDICE
       AND FOR IMPOSITION OF SANCTIONS AGAINST PLAINTIFF

       Defendants, THE UNIVERSITY OF CENTRAL FLORIDA BOARD OF TRUSTEES

(“UCF”) and THE DISTRICT BOARD OF TRUSTEES OF VALENCIA COLLEGE, FLORIDA

(“Valencia”) (together with UCF, “Defendants”), by and through their undersigned counsel and

pursuant to Fed. R. Civ P. 12(b)(1) and (6), hereby this Court to dismiss the Amended Complaint

in the instant matter with prejudice, and impose monetary sanctions on Plaintiff, ALFRED RISIEN

HAMMAN o/b/o the minor W.H.H. (“Hamman”), pursuant to 28 U.S.C. § 1927, and this Court’s

inherent authority to sanction parties for the vexatious and unreasonable actions he has taken in

this litigation and forced upon Defendants and this Court. Defendants further request that this

Court enter an order limiting Hamman’s ability to file future pleadings in this Court when

proceeding pro se.
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 2 of 22 PageID 418



                                       INTRODUCTION

       Hamman, a minor and a home-educated student who has participated in Valencia’s dual-

enrollment program, appearing pro se through his father, previously has filed numerous meritless

complaints and petitions challenging Defendants’ administration of their respective dual

enrollment (“DE”) programs, claiming that various aspects of their admissions and program

requirements and rules are unlawful. In addition to being duplicative, since the inception of these

related and frivolous lawsuits in 2016, Hamman’s pleadings have become increasingly surreal,

profane, and incomprehensible. Moreover, each court which has considered the merits of his

duplicative claims has dismissed them in full. Hamman now recycles his baseless claims yet again

against Defendants in this suit. Enough is enough – Hamman should not get what is in essence

the eleventh opportunity for judicial review. His Amended Complaint should be dismissed, in

whole or in substantial part, because it is precluded under the doctrines of res judicata and

collateral estoppel.   Additionally, to the extent that he challenges Valencia’s admissions

requirements for its DE program, such claims should be dismissed as moot because Hamman has

already complied with Valencia’s admissions requirements and been admitted to the program. 1

Defendants further request that this Court enter an order awarding Defendants their reasonable

attorneys’ fees in defending this action and prohibiting Hamman from filing future pleadings

absent representation by a member in good standing of the Florida Bar.




1
 Defendants’ claims of res judicata, and collateral estoppel are properly raised under Fed. R. Civ.
P. 12(b)(6). Starship Enterprises of Atlanta, Inc., v. Coweta County, Georgia, 708 F.3d 1243,
1252 & n. 13 (11th Cir. 2013) (res judicata); Haddad v. Dudek, 784 Supp. 2d 1308, 1324 (M.D.
Fla. 2011) (collateral estoppel). Claims of mootness are properly brought under Fed. R. Civ. P.
12(b)(1). Troiano v. Supervisor of Elections, 382 F.3d 1276, 1278 (11th Cir 2004).
                                                2
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 3 of 22 PageID 419



                                        BACKGROUND

        The First Lawsuit: Hamman Sues Valencia In Orange County Circuit Court

       1.      The tortured procedural history of the instant matter began on October 11, 2016,

when Hamman initiated an action against Valencia in the Circuit Court of the Ninth Judicial Circuit

in and for Orange County, Florida (“Orange County Circuit Court”), Case No. 2016-CA-008841-

O (the “Valencia 2016 Orange County Circuit Court Action”).          Exhibit 1. The crux of his

complaint was his allegation that Valencia’s admission requirements, including a transcript,

minimum grade point average (“G.P.A.”), and Postsecondary Education Readiness Test

(“P.E.R.T.”) scores, were unlawful.     Notably, Hamman satisfied these requirements and was

admitted to and participated in Valencia’s DE program.

       2.      Valencia filed a Motion to Dismiss on July 5, 2017, Exhibit 2, which motion the

Orange County Circuit Court heard on May 23, 2018.

       3.      The Orange County Circuit Court dismissed the Valencia 2016 Orange County

Circuit Court Action with prejudice by order dated June 22, 2018. Exhibit 3.

               Hamman Again Sues Valencia In Orange County Circuit Court

       4.      On January 4, 2018, Hamman initiated a second lawsuit against Valencia also in

the Orange County Circuit Court, Case No. 2018-CA-000093-O, (“Valencia 2018 Orange County

Circuit Court Action”) styled as a “Complaint for Declaratory Judgement”, although it purported

to request both declaratory and injunctive relief. Exhibit 4.

       5.       The crux of the Valencia 2018 Orange County Circuit Court Action was again

Hamman’s claim that he had not been treated fairly as a home education student with respect to

Valencia’s DE program. He claimed that he had not been given unfettered access to any and all

of Valencia’s course offerings, and again challenged certain admissions requirements. In response

to the Complaint, on February 5, 2018, Valencia filed its Motion to Dismiss. Exhibit 5.
                                                 3
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 4 of 22 PageID 420



       6.     A hearing on Valencia’s Motion to Dismiss was held on May 23, 2018, and on June

22, 2018, the Orange County Circuit Court entered its order dismissing the Valencia 2018 Orange

County Circuit Court Action in full. Exhibit 6.

                      Hamman Institutes Proceedings Against Valencia
                        In Florida’s Fifth District Court of Appeal

       7.     While the Orange County Circuit Court’s rulings on Valencia’s Motions to Dismiss

 were pending, on June 4, 2018, Hamman initiated proceedings against Valencia with the Fifth

 District Court of Appeals (“Fifth DCA”), Case No. 5D18-1797 (“Valencia Fifth DCA Action”),

 by filing a “Basis for Invoking Jurisdiction,” Exhibit 7, and an “Emergency Verified Motion for

 Temporary Injunction Required by Monday, June 4.” Exhibit 8.

       8.     On June 19, 2018, Valencia filed its Response in Opposition to the Emergency

 Verified Motion for Temporary Injunction required by Monday, June 4. Exhibit 9.

       9.     On June 15, 2018, Hamman filed his “Amended Emergency Petition for Certiorari

 Review.” Exhibit 10. Valencia responded to the Amended Petition on July 17, 2018. Exhibit

 11.

       10.    While the Amended Petition remained pending, on August 22, 2018, Hamman filed

 two more frivolous and legally unsupported pleadings, styled as a “Motion to Submit

 Extraordinary Petition” and an “Extraordinary Petition.”       Exhibits 12 and 13.          The

 Extraordinary Petition purported to seek writs of mandamus, quo warranto, and writs “in nisi” on

 twelve enumerated counts.     See generally Ex. 12.        Valencia filed its Response to the

 Extraordinary Petition on September 10, 2018. Exhibit 14.

       11.    On August 24, 2018, Hamman filed a “Verified Motion for Temporary Injunction”

 Exhibit 15, improperly seeking injunctive relief from the Fifth DCA. Valencia filed its response

 on September 10, 2018. Exhibit 16.

                                                  4
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 5 of 22 PageID 421



       12.     On October 1, 2018, Hamman filed a “Motion for Leave to Amend Extraordinary

 Petition.” Exhibit 17.

       13.     On October 16, 2018, Hamman filed a “Motion for Leave to Submit.” Exhibit 18.

       14.     On February 14, 2019, the Fifth DCA entered an order summarily denying

 Plaintiff’s Verified Motion for Temporary Injunction, Motion for Leave to Amend Extraordinary

 Petition, and Motion for Leave to Submit. Exhibit 19. The Fifth DCA further ordered that the

 Petition for Writ of Certiorari and the Amended Petitions be dismissed. Id.

                    Hamman Sues UCF In Orange County Circuit Court

       16.     On January 4, 2018, Hamman initiated an action against UCF in the Orange County

Circuit Court, Case No. 2018-CA-000094-O, (“UCF Orange County Circuit Court Action”) styled

as a “Complaint for Declaratory Judgement,” (“UCF Orange County Circuit Court Complaint”)

although it purported to seek both declaratory and injunctive relief. Exhibit 20.

       17.     Similar to his state court claim against Valencia, the crux of the UCF Orange

County Circuit Court Action was Hamman’s claim that he had not been treated fairly as a home

education student with respect to UCF’s DE program, in that he had not been exempted from

UCF’s general admissions requirements (including G.P.A. or testing requirements) or been given

unfettered access to any and all of UCF’s course offerings. Notably, to date, Hamman has never

applied to or participated in UCF’s DE program.

       18.     Also on January 4, 2018, Hamman filed a “Verified Motion for Preliminary

Injunction and Incorporated Memorandum of Law” (“Motion for Preliminary Injunction”).

Exhibit 21. When his UCF Orange County Circuit Court Complaint and Motion for Preliminary

Injunction did not result in a prompt award of the relief Hamman sought, he turned to seeking a

writ of mandamus. On March 12, 2018, he filed with the circuit court a Petition for Writ of



                                                5
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 6 of 22 PageID 422



Mandamus, Exhibit 22, seeking an alternative writ of mandamus compelling UCF to “fulfill the

Dual Enrollment program as specifically legislated” by foregoing its general requirement

(applicable to all DE students) of a minimum G.P.A. and transcript for admission to the program.

Id. at 9. Hamman further requested that the court issue a writ: (1) directing UCF to enter into a

DE Articulation Agreement with him immediately; (2) ordering UCF to comply with a DE FAQ

posted on the Florida Department of Education website; and (3) ordering UCF to offer Hamman

Directed Independent Study courses “in any discipline in which [Hamman] would have sought

classes.” Id. at 10. The Orange County Circuit Court did not immediately rule on this motion.

        19.      When this relief was not promptly issued, Hamman filed a so-called “Emergency

Ex Parte Motion for Writ of Mandamus” (“Emergency Motion for Writ of Mandamus”) on May

9, 2018. Exhibit 23.       He again sought a writ of mandamus directing UCF to allow him to

participate in the DE program. Again, Hamman had never applied to UCF’s program (and still

has not applied to date), and the Emergency Motion for Writ of Mandamus remains pending in the

circuit court.

        20.      The UCF Orange County Circuit Court Action remains pending.

        Hamman Files Writs Against UCF In Florida’s Fifth District Court of Appeal

        21.      While the Orange County Circuit Court’s ruling on the Emergency Motion for Writ

of Mandamus was pending, on August 31, 2018, Hamman initiated proceedings against UCF in

the Fifth DCA, Case No. 5D-18-2806 (“UCF Fifth DCA Action”), by filing an “Extraordinary

Certiorari Petition” (“Petition for Writ of Mandamus”). Exhibit 24. Notably, the Petition for

Writ of Mandamus did not identify any order from the lower court for which Hamman sought

appellate review. Id.




                                                6
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 7 of 22 PageID 423



           22.   On September 20, 2018, the Fifth DCA entered an Order stating that the August 31,

2018, Petition for Certiorari should properly proceed as a Petition for Writ of Mandamus. In

response to this Order, on September 28, 2018, Hamman filed an Amended Petition for Writ of

Mandamus (“Amended Petition”). Exhibit 25. The Amended Petition rehashed Hamman’s same

arguments regarding that UCF’s admissions requirements for its DE program were somehow

illegal.

           23.   On October 2, 2018, the Court issued an order directing Hamman to file, within 10

days, a supplemental Petition for Writ of Mandamus addressing whether Hamman had noticed and

set his pending petitions and motions in the trial court for hearing. Exhibit 26.

           24.   On October 9, 2018, Hamman filed a Supplemental Petition for Writ of Mandamus

(“Supplemental Petition”) Exhibit 27. In this pleading, Hamman essentially argued that he was

not required to set his pending petitions and motions in the trial court for hearing because he sought

relief in mandamus, and he was entitled to relief solely on the pleadings. See generally id.

           25.   On March 4, 2019, the Fifth DCA entered an Order denying the Petition for Writ

of Mandamus, the Amended Petition, and the Supplemental Petition on the merits. Exhibit 28.

      Hamman Files Duplicative Writs In The Supreme Court Of Florida Against UCF

           26.   On March 8, 2019, Hamman initiated proceedings against UCF with the Supreme

Court of Florida, Case No. SC19-386, by filing an “Emergency Petition for Writ of Mandamus

Re: The Florida Dual Enrollment Fraud,” Exhibit 29, and a “Supplemental Petition for Writ of

Mandamus Re: The Florida Dual Enrollment Fraud,” Exhibit 30. In these pleadings, he re-hashed

his complaints regarding UCF’s minimum G.P.A. requirements for its DE programs, entrance

testing requirements, and added to his list of grievances that UCF was somehow legally prohibited




                                                  7
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 8 of 22 PageID 424



from exercising any discretion in its admissions. He also added certain ambiguous, unsupported

and incomprehensible claims of fraud by UCF and its counsel.

       27.     When these pleadings again did not result in an immediate award of the relief

requested, on March 18, 2019, Hamman filed a “2nd Supplemental Petition for Writ of Mandamus

Re: The New and Most Heinous Act Perpetrated by UCF.” Exhibit 31. The 2nd Supplemental

Petition was, addition to being devoid of legal merit, rife with foul language and largely

incomprehensible. (See, e.g., pg. 3 of id., ““Son of a bitch!!!! Chum JUST sent her sharks to try

to take a bite out of me to keep their crimes in the dark!!! Throw em (sic) all back in then jump

back in with me son, tonite (sic) we dine. Havoc!!!,” pg. 6 (Hamman defines “Chum” on pg. 3

as UCF’s in-house counsel, Youndy Cook), “ Screw’ you and [referencing this firm and the

undersigned] the whores you rode in on,’ Chum, who have been lying to the tribunal in this case

exactly the same way that they were DQ’d for lying to the Judge about Vladimir Putin’s

involvement in the Magnitzky affair,” and pgs. 13-14, “I mean, yalls bullshit is clearly the toxic

dysentery bullshit, but you get the picture.”)

       28.     On March 29, 2019, Hamman initiated yet another case with the Florida Supreme

Court, Case No. SC19-522 – also brought against UCF – (together with Case No. SC19-386, “UCF

Florida Supreme Court Cases”) by filing a “Petition for Writ of Mandamus,” in which he again

challenged the exact same G.P.A. requirement. Exhibit 32.

       29.     Given the identical parties and identical issues at bar, the two cases were

consolidated by the Florida Supreme Court via an order issued on May 30, 2019. Exhibit 33.

       30.     In the same order, the court denied Hamman’s various petitions for writ of

mandamus both cases as successive, citing Jenkins v. Wainwright, 322 So. 2d 477, 478 (Fla. 1975)

(declaring that once a petitioner seeks relief in a particular court by means of a petition for



                                                 8
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 9 of 22 PageID 425



extraordinary writ, he has picked his forum and is not entitled to a second or third opportunity for

the same relief by the same writ in a different court). Id.

        Hamman Files Duplicative Petitions With The United States Supreme Court
                 Challenging Defendants’ Dual Enrollment Programs

       31.     On May 28, 2019, Hamman filed a Petition for Certiorari in the United States

Supreme Court naming UCF and Valencia as Respondents, Case No. 19-420, renewing his

challenges to Valencia and UCF’s G.P.A. and other admissions requirements for their DE

programs. Exhibit 34.

       32.     On September 11, 2019, Hamman filed a Petition for Writ of Habeas Corpus in the

United States Supreme Court naming Governor Ron DeSantis and Attorney General Ashley

Moody as Respondents, Case No. 19-421 (together with Case No. 19-420, “Supreme Court

Actions.”) Exhibit 35. The Petition again raised the same issues regarding whether Florida’s

public colleges could require a high school G.P.A. or other admissions requirements. See id.

       33.     On October 21, 2019, the United States Supreme Court denied Hamman’s Petition

for Writ of Habeas Corpus with respect to Case No. 19-421. Exhibit 36.

       34.     On November 25, 2019, the United States Supreme Court denied Hamman’s

Petition for Certiorari with respect to Case No. 19-420. Exhibit 37.

   Hamman Sues UCF, Valencia, Their Counsel And Florida’s Governor In This Court

       35.      While the Supreme Court Actions remained pending, Hamman initiated yet

another action, Case No. 6:19-cv-01153-CEM-GJK, before this Court. Specifically, on June 21,

2019, Hamman filed a Complaint (“June 2019 Complaint”) against both undersigned counsel,

BakerHostetler (law firm of the undersigned counsel), Governor Ron Desantis, UCF and Valencia.

Exhibit 38.




                                                  9
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 10 of 22 PageID 426



        36.     In the June 2019 Complaint, Hamman regurgitated his largely unintelligible claims

 that he was somehow being denied equal protection under the law or due process because he was

 denied a college education pursuant to UCF and Valencia’s admissions requirements for DE

 students (including the G.P.A requirement and P.E.R.T. or S.A.T/A.C.T. score requirements). He

 also recycled his vexatious and baseless allegations that UCF, Valencia, and their counsel were

 engaging in “fraud” upon the court system and against “millions” of DE eligible students in

 Florida.

        37.     On September 26, 2019, this Court entered an Order directing Hamman to pay the

 remainder of the filing fee or file a properly supported motion to proceed in forma pauperis.

 Exhibit 39.

        38.     On November 4, 2019, when Hamman had neither paid the filing fee nor filed a

 motion to proceed in forma pauperis, this Court entered an order dismissing Case No. 6:19-cv-

 01153-CEM-GJK in full. Exhibit 40.

               The Instant Lawsuit: Hamman Sues UCF And Valencia In This Court

        39.     Multiple runs up the judicial system apparently being insufficient, on November

 26, 2019 – one day after the United States Supreme Court rejected his claims – Hamman initiated

 the instant action, initially naming only UCF in the Complaint [Doc. 1]. Each count in his

 Complaint rehashed the same allegations as his prior unsuccessful lawsuits – namely, that UCF’s

 G.P.A. and S.A.T. or A.C.T. test scores requirements for its DE program are unlawful, as is any

 use of discretion in the DE admissions process.

        40.     Also on November 26, 2019, Hamman filed a Motion for Temporary Restraining

 Order (“TRO”’) [Doc. 2]. The same day, the Court issued an Order denying Hamman’s Motion




                                                   10
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 11 of 22 PageID 427



 for TRO because, inter alia, he had not demonstrated a substantial likelihood of success on the

 merits, as required to receive his requested relief. [Doc. 3].

        41.     On December 10, 2019, Hamman filed a Motion for Reconsideration as to his

 Motion for TRO [Doc. 10], an Amended Motion for Reconsideration [Doc. 11], an Amended

 Motion for TRO [Doc. 12], and a Motion for Preliminary Injunction [Doc. 14].

        42.     On December 11, 2019, Magistrate Judge Irick issued a Report and

 Recommendation recommending that Hamman’s Amended Motion for Reconsideration and

 Amended Motion for TRO be denied [Doc. 16], concluding that Plaintiff had not established any

 grounds for reconsideration, and that the Amended TRO similarly failed to demonstrate a

 substantial likelihood of success on the merits. Id.

        43.     Also on December 11, 2019, Hamman filed a Motion to Amend the Complaint

 attaching a proposed amended complaint which added Valencia as an additional defendant. [Doc.

 13]. The same day, the Court issued an Order denying the motion as moot, noting that Hamman

 was permitted to file an amended complaint without leave pursuant to Fed.R.Civ.P. 15(a)(1)(A).

        44.     The Amended Complaint was docketed on December 12, 2019. [Doc. 18]. The

 Amended Complaint added rehashed, previously unsuccessful claims against Valencia challenging

 its G.P.A. and P.E.R.T test scores requirements for DE admissions, as well as program policies

 excluding one and two hour courses and “Flexstart” courses from the program, and imposing

 credits per semester caps. 2

        45.     On December 13, 2019, Hamman filed a “Motion for Expedited Hearing on

 Preliminary Injunction.” [Doc. 21].



 2
   Hamman also added rambling accusations of fraud and unethical behavior by Defendants and
 their counsel, as well as an allegation that Valencia’s alleged “underage escort policy” is somehow
 unlawful.
                                                  11
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 12 of 22 PageID 428



         46.     On December 17, 2019, this Court entered an Order denying the “Motion for

 Expedited Hearing on Preliminary Injunction” for failure to comply with Local Rule 1.05, and

 because it was improperly designated as an emergency motion and the Court had already set a

 briefing schedule for the Motion for Preliminary Injunction. [Doc. 22].

         47.     UCF and Valencia now move to dismiss the Amended Complaint and for sanctions

 against Hamman.

                                  MEMORANDUM OF LAW

    I.         THIS COURT SHOULD DISMISS THE INSTANT ACTION BECAUSE
               HAMMAN’S CURRENT CLAIMS ARE BARRED UNDER THE DOCTRINE
               OF RES JUDICATA.

         Hamman’s claims are due for dismissal because they have already been dismissed pursuant

 to this Court’s November 4, 2019, judgment in Case No. 6:19-cv-01153-CEM-GJK. “Res

 judicata,” or “claim preclusion,” prevents a party from litigating a legal claim that was or could

 have been the subject of a previously issued final judgment. Ragsdale v. Rubbermaid, Inc., 193

 F.3d 1235, 1238 (11th Cir. 1999). The principle underlying this doctrine is that a party who has

 already had an opportunity to litigate a claim before an appropriate forum generally should not

 have another opportunity to do so. For res judicata to apply, four elements must be satisfied: (1)

 an entry of a final judgment on the merits, (2) the decision was rendered by a court of competent

 jurisdiction, (3) the parties are identical in both actions, and (4) the actions involve the same

 cause(s) of action. Id.; see also McNear v. Wells Fargo Bank, N.A., 2016 U.S. App. LEXIS 10123,

 *5-6, 2016 WL 3101282, *2 (11th Cir. June 3, 2016) (reciting elements and citing Ragsdale).

         Here, the first element is satisfied because there has already been an entry of a final

 judgment on the merits. As outlined above, Hamman previously brought another lawsuit in this

 Court against Defendants. In his June 2019 Complaint, Hamman alleged the same baseless claims



                                                12
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 13 of 22 PageID 429



 against Defendants; specifically, that Defendants’ G.P.A. and test scores requirements for their DE

 programs were somehow unlawful and/or fraudulent, and that Defendants and/or their counsel had

 engaged in “fraud,” in addition to other surreal and rambling allegations. On November 4, 2019,

 when Hamman had neither paid the filing fee nor filed a motion to proceed in forma pauperis, this

 Court entered an order dismissing Case No. 6:19-cv-01153-CEM-GJK. See Ex. 39. Pursuant to

 Rule 41(b) of the Federal Rules of Civil Procedure, which governs involuntary dismissal, unless

 an order specifically states otherwise, an involuntary dismissal (i.e., one not consented to by

 plaintiff) for, inter alia, failure to comply with a court order operates as an adjudication on the

 merits. Here, the Court’s Order dismissing Case No. 6:19-cv-01153-CEM-GJK for failure to

 comply with the Court’s order on paying the filing fee or proceeding in forma pauperis constituted

 an involuntary dismissal and did not indicate that it was anything other than an adjudication on the

 merits.

           The second element is satisfied because the decision was rendered by a court of competent

 jurisdiction (indeed, Hamman filed suit again in this Court). The third element is also met because

 the parties to both suits are identical; UCF and Valencia were defendants and Hamman was

 plaintiff in both suits.

           Finally, as outlined above, the claims alleged in both the June 2019 Complaint and the

 Amended Complaint at issue now are the same. The Amended Complaint rehashes and recycles

 multiple claims from Hamman’s June 2019 Complaint (and many of his other ten unsuccessful

 lawsuits) regarding Defendants’ DE admissions requirements (namely, G.P.A. and testing

 requirements), as well as claims Valencia’s program policies excluding one and two hour courses

 and “Flexstart” courses from the program, and imposing credits per semester caps. Any other

 issues raised (such as Valencia’s alleged underage escort policy) are clearly related to Hamman’s



                                                  13
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 14 of 22 PageID 430



 other numerous grievances with Defendants’ DE programs, and could have been included in his

 June 2019 Complaint, which was dismissed. Because the Amended Complaint is clearly barred

 by res judicata, it should be dismissed.

     II.      THIS COURT SHOULD DISMISS CLAIMS 1-13 OF THE INSTANT ACTION
              BECAUSE THEY ARE BARRED UNDER THE DOCTRINE OF
              COLLATERAL ESTOPPEL.

           Additionally, the vast majority of Hamman’s claims are barred under the doctrine of

 collateral estoppel, or “issue preclusion,” and should be dismissed on this basis. This doctrine

 stands for the proposition that “a right, question or fact distinctly put in issue and directly

 determined by a court of competent jurisdiction cannot be disputed in a subsequent suit.” F.D.I.C.

 v. Bayles & Co. of Am., 1992 WL 161055, at *5 (M.D. Fla. June 30, 1992), aff'd sub nom. F.D.I.C.

 v. Bayles & Co., 53 F.3d 1285 (11th Cir. 1995). Collateral estoppel bars relitigating a recycled

 claim where: “1) the issue at stake in the second suit is identical to one litigated in prior litigation;

 2) the issue is actually litigated; 3) the determination of the issue in prior litigation was critical and

 necessary to prior court's judgment; and 4) the party against whom earlier decisions is asserted had

 full and fair opportunity to litigate issue.” Id.

           Here, nearly all of issues at stake in this action are identical to those litigated in multiple

 prior actions. Specifically, the Amended Complaint seeks to relitigate challenges to UCF’s G.P.A.

 admissions requirement under the Equal Protection Clause (Claim 1) and Due Process Clause

 (Claim 2), UCF’s S.A.T./A.C.T. testing requirement under the Equal Protection Clause (Claim 3)

 and Due Process Clause (Claim 4), as well as UCF’s exercise of discretion in DE admissions under

 the Equal Protection Clause (Claim 5) and Due Process Clause (Claim 6). As to Valencia, the

 Amended Complaint again seeks to challenge Valencia’s G.P.A. admissions requirement pursuant

 to Florida Statute Section 1007.271, an online FAQ from the Florida Board of Education (“the



                                                     14
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 15 of 22 PageID 431



 FAQ”), and the Equal Protection Clause/Due Process Clause (Claim 7 and 8), Valencia’s P.E.R.T.

 testing requirement under the FAQ and the Equal Protection and Due Process Clauses (Claim 9),

 Valencia’s exclusion of one and two credit-hour courses from its DE program under the Due

 Process Clause (Claim 10), Valencia’s credit per semester caps under the Equal Protection and

 Due Process Clauses and Florida Statute 1007.271 (Claim 12), and Valencia’s exclusion of

 “Flexstart” courses from its DE program under the Equal Protection/Due Process Clauses (Claim

 13). These issues have all been raised in, and were central to the litigation of, either the Valencia

 2016 or 2018 Orange County Circuit Court Actions, the Valencia Fifth DCA Action, the UCF

 Fifth DCA Action, the UCF Florida Supreme Court Cases, and the Supreme Court Actions. In

 each case, the court either dismissed the operative complaint for failure to state a cause of action,

 or denied the applicable writ or declaratory judgment sought. See orders of dismissal, Exs. 3, 6,

 19, 28, 33, 36, 37.

         The second element is also satisfied because, as outlined above, Hamman has “actually

 litigated” these issues extensively; indeed, he has filed thousands of pages of pleadings on these

 same issues over the course of more than three years, and Defendants have responded ad nauseum

 to these duplicative pleadings. The third element is further satisfied because, in dismissing each

 of the actions outlined above, the applicable courts collectively have rejected the merits Hamman’s

 duplicative allegations raised in Counts 1-13. Finally, the fourth element is satisfied because the

 Defendants were parties to Hamman’s prior suits and, as stated above, have filed extensive

 pleadings responding to Hamman’s recycled claims, and have had a multiple full and fair

 opportunities to respond to his baseless claims. Claims 1-13 are therefore subject to dismissal on

 this basis as well.




                                                  15
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 16 of 22 PageID 432



    III.      TO THE EXTENT THAT HAMMAN CHALLENGES VALENCIA’S DUAL
              ENROLLMENT ADMISSIONS REQUIREMENTS, SUCH CLAIMS SHOULD
              BE DISMISSED AS MOOT BECAUSE HAMMAN WAS ADMITTED TO
              VALENCIA’S PROGRAM.

           The Amended Complaint contains a laundry list of perceived grievances, some of which

 are entirely moot – at least with respect to admissions requirements for Valencia. An action is

 “moot” when there is no actual controversy, or when the issues no longer exist. Louis v. Duke,

 2017 WL 6059546, at *2 (M.D. Fla. Dec. 7, 2017) (nothing that a “case becomes moot, and ceases

 to be a case or controversy, when it no longer presents a live controversy with respect to which the

 Court can give meaningful relief”) (citing United States v. Al-Arian, 514 F.3d 1184, 1189 (11th

 Cir. 2008)); see also U.S. Fire Ins. Co. v. Caulkins Indiantown Citrus Co., 931 F.2d 744, 748 (11th

 Cir. 1991) (explaining that justiciability is a threshold inquiry, and that a given “controversy must

 be ‘live’ throughout the case; federal jurisdiction is not created by a previously existing dispute”).

           There is no justiciable controversy regarding Valencia’s G.P.A. or P.E.R.T. score

 admission requirements (raised in Claims 7- 9), because these issues have been rendered moot by

 Hamman’s acceptance by Valencia into its DE program. Hamman has already met the G.P.A.

 requirement, and the P.E.R.T. issue was rendered moot by his submission of a passing score on

 the test. None of these alleged “illegal” requirements present a justiciable controversy to support

 an award of relief. Claims 7-9 are therefore subject to dismissal on this basis as well.

    IV.       HAMMAN SHOULD BE SANCTIONED UNDER SECTION 1927 AND THIS
              COURT’S INHERENT AUTHORITY TO SANCTION LITIGANTS BECAUSE
              OF HIS EXTENSIVE HISTORY OF FILING BASELESS CLAIMS AGAINST
              DEFENDANTS.

           As outlined above, Hamman has previously filed multiple lawsuits and other proceedings

 challenging Defendants’ DE programs. He has a lengthy history of filing baseless and unsupported

 pleadings in both this Court and every court available to him, thereby wasting limited judicial



                                                  16
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 17 of 22 PageID 433



 resources, and forcing Defendants to expend significant time (indeed, years) and financial

 resources in responding to his repetitive and frivolous motions and petitions. Hamman has had

 more than ample opportunity to be heard, and this Court should issue sanctions against Hamman

 for continuing to litigate where there is clearly no claim.

        28 U.S.C. Section 1927 provides “any attorney or other person admitted to conduct cases

 in any court of the United States who so multiplies the proceedings in any case unreasonably and

 vexatiously may be required by the Court to satisfy personally the excess costs, the expenses, and

 attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927 (2019). For

 sanctions to be appropriate under Section 1927, (1) the litigant “must have engaged in

 unreasonable and vexatious conduct; (2) this conduct must have multiplied the proceedings; and

 (3) the amount of the sanction cannot exceed the costs resulting from the conduct.” Smith v. Grand

 Bank & Trust of Florida, 193 Fed. App’x 833, 836 (11th Cir. 2006) (citing Avirgan v. Hull, 932

 F. 2d 1572, 1582 (11th Cir. 1991); McMahon v. Toto, 256 F.3d 1120, 1128 (11th Cir. 2001),

 amended on reh’g, 311 F.3d 1077 (11th Cir. 2002)). Bad faith may be found by examining the

 party’s objective conduct, and sanctions may be imposed for egregious conduct even where

 counsel does not act with the specific purpose or intent to multiply the proceedings. Sada v. City

 of Altamonte Springs, 6:09-CV-506-ORL-31, 2012 WL 503840, at *4 (M.D. Fla. Feb. 15, 2012);

 see also Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1240-41 (11th Cir. 2007). Bad

 faith may also be found where a litigant “knowingly or recklessly raises a frivolous argument.”

 Choppers Inc. v. Passaro, 6:04-CV-1804-ORL-JGG, 2005 WL 8159907, at *1 (M.D. Fla. Dec. 9,

 2005) (citing Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998)).

        In addition to imposing sanctions under Section 1927, this Court may also impose sanctions

 pursuant to its inherent power upon a finding of bad faith. See Chambers v. NASCO, Inc., 501 U.S.



                                                  17
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 18 of 22 PageID 434



 32, 43 (1991); see also Thomas v. Tenneco Packaging Co., Inc., 293 F.3d 1306, 1320 (11th Cir.

 2002). Finally, Local Rule 2.04(f) provides “[a]ttorneys and litigants should conduct themselves

 with civility and in a spirit of cooperation in order to reduce unnecessary cost and delay.”

         Sanctions are appropriate here under 28 U.S.C. § 1927 and this Court’s inherent power

 because Hamman’s years of unreasonable conduct and incessant filing of baseless pleadings has

 clearly resulted in multiplication of the proceedings. Every court that has considered the merits of

 his duplicative and meritless claims that he somehow is being treated unlawfully by Defendants

 with respect to their DE programs has rejected his arguments and, with the exception of the UCF

 Orange County Circuit Court Action (which remains pending, albeit dormant), has dismissed his

 claims. See Exs. 3, 6, 19, 28, 33, 36, 37. Hamman, while unrepresented, should not be permitted

 to continue bringing baseless actions based on claims which the Orange County Circuit Court, the

 Fifth DCA, the Florida Supreme Court, the United States Supreme Court, and this Court have all

 dismissed. At this point, Hamman’s continued litigation of these issues is plainly in bad faith.

 This Court should exercise its inherent power and authority under Section 1927 and enter an order

 awarding Defendants their reasonable attorney’s fees in the instant action.

    V.      HAMMAN SHOULD FURTHER BE RESTRICTED FROM FILING FUTURE
            PRO SE PLEADINGS BECAUSE OF HIS PATTERN OF FILING FRIVLOUS,
            REPETITIVE, AND LEGALLY UNSUPPORTED PLEADINGS.

         Hamman has abused the judicial process through his pattern of filing baseless and repetitive

 pleadings and should not be permitted to file future pleadings without representation by a member

 in good standing of the Florida Bar. See Schramek v. Jones, 161 F.R.D. 119, 122 (M.D. Fla. 1995)

 (entering order prohibiting pro se plaintiffs from bringing future civil actions “without the benefit

 of counsel or prior leave of court,” noting that plaintiffs had filed 15 frivolous actions in the Middle

 District of Florida); see also Shivers v. United States, 427 F. App'x 697, 699 (11th Cir. 2011)

 (“[i]njunctive restrictions on filings by abusive litigants are ‘necessary and prudent’ in order to
                                                   18
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 19 of 22 PageID 435



 curb conduct that would impair the rights of other litigants and the courts' ability to carry out their

 Article III functions”) (internal quotations omitted); Patterson v. Aiken, 841 F.2d 386, 387 (11th

 Cir. 1988) (noting that “pro se filings do not serve as an ‘impenetrable shield, for one acting pro

 se has no license to harass others, clog the judicial machinery with meritless litigation, and abuse

 already overloaded court dockets.’”) (internal quotations omitted).

        Here, Hamman has repeatedly filed baseless, duplicative, and frivolous pleadings in this

 Court, the Orange County Circuit Court, the Fifth DCA, the Florida Supreme Court, and the United

 States Supreme Court, wasting valuable judicial time and resources and forcing UCF and Valencia

 to expend significant time and financial resources to respond to his baseless pleadings While

 Defendants are sensitive to Hamman’s constitutional right of access to courts, it is worth noting

 that Hamman has engaged in the same pattern of inundating courts at all levels with baseless

 motions and petitions for various writs since he began his crusade against Valencia in 2016. This

 pattern of wasting judicial time and resources has persisted despite rulings from this Court, the

 Orange County Circuit Court, the Fifth DCA, the Florida Supreme Court, and the United States

 Supreme Court dismissing his claims and denying any injunctive relief Hamman has requested.

 See Exs. 3, 6, 19, 28, 33, 36, 37. Despite these clear rulings, Hamman has continued his pattern

 in this Court, most recently in filing the frivolous Motion for TRO, Amended Motion for

 Reconsideration, and Amended Motion for TRO, and Motion for Expedited Hearing on

 Preliminary Injunction, all of which were denied (or recommended for denial) by this Court in

 short order. [See Docs. 3, 16, 22.]

        In light of these frivolous and vexatious pleadings, and in the interest of judicial economy,

 this Court should exercise its discretion to prevent Hamman’s further abuse of the judicial system.

 It is clear that, absent such a restriction, Hamman will not stop and will continue to clog the court



                                                   19
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 20 of 22 PageID 436



 system with meritless, recycled claims. Specifically, Hamman should be prevented from filing

 future pleadings in this case, or any other action, unless signed by a member in good standing of

 the Florida Bar. See Schramek, 161 F.R.D. at 122; see also May v. Barthet, 934 So. 2d 1184,

 1187 (Fla. 2006) (prohibiting future pro se filings as sanctions for frivolous appeals); Johnson v.

 Wilbur, 981 So. 2d 479, 481 (Fla. 1st DCA), cause dismissed, 982 So. 2d 685 (Fla. 2008) (barring

 pro se plaintiffs from filing future pleadings in any case as appellants or petitioners absent

 representation by counsel where plaintiffs had a “profound lack of understanding of the court

 system” and had filed multiple, frivolous motions). Such sanctions are warranted because, absent

 such a restriction, Hamman has clearly demonstrated that he will continue his pattern of abusing

 the judicial system.

                                          CONCLUSION

        As Defendants have previously recognized, Hamman admittedly is not a practitioner in the

 law; however, as anyone with even a basic education understands, words and actions have

 consequences. He should not be permitted to repeatedly recycle the same, baseless claims and

 arguments across this Court, the Orange County Circuit Court, the Fifth DCA, the Florida Supreme

 Court, and the United States Supreme Court. Indeed, given Hamman’s history of rambling,

 surreal, threatening and profanity-laced filings, the Court would be well within its authority if it

 were to choose to prevent Hamman from filing future pleadings in this case, or any other action,

 unless signed by a member in good standing of the Florida Bar. Accordingly, this Court should

 grant Defendants’ Motion, dismiss the Amended Complaint with prejudice and sanction Plaintiff

 under 28 U.S.C. § 1927 and the Court’s inherent power. Any other result would reward Hamman

 for his vexatious, duplicative and frivolous litigation and weaken the authority and dignity of the

 judicial process.



                                                 20
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 21 of 22 PageID 437




              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

        I HEREBY CERTIFY that before filing the instant motion, the undersigned conferred with

 Plaintiff in a good faith effort to resolve the issues raised by the motion; however, Plaintiff opposes

 the instant motion.

        DATED this 23rd day of December, 2019.


                                                Respectfully submitted,

                                                s/Patrick M. Muldowney
                                                Patrick M. Muldowney, Esq.
                                                Florida Bar No.: 0978396
                                                E-Mail: pmuldowney@bakerlaw.com
                                                Ashley M. Schachter, Esq.
                                                Florida Bar No.: 0119374
                                                E-Mail: aschachter@bakerlaw.com
                                                BAKER & HOSTETLER LLP
                                                200 South Orange Avenue, Suite 2300
                                                Orlando, Florida 32801
                                                Telephone: (407) 649-4000
                                                Facsimile: (407) 841-0168

                                                COUNSEL FOR DEFENDANTS




                                                   21
Case 6:19-cv-02243-PGB-DCI Document 26 Filed 12/23/19 Page 22 of 22 PageID 438



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 23, 2019, a true and correct copy of the foregoing

 has been served by U.S. First Class Mail and electronic mail upon:

 Alfred Risien Hamman
 E-Mail: Alfred@hamman.net
 William Hamman
 E-Mail: will@freewill.rocks
 1209 N. Westmoreland Dr.
 Orlando, FL 32804


                                             s/Patrick M. Muldowney
                                             Patrick M. Muldowney




                                               22
